FLOOR CLEANER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks and new claim amendments, filed 6/22/22, with respect to the rejection(s) of claim(s) 1-5 and 8-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, “Neither Johnson nor Dilger disclose a light configured to illuminate a spray pattern that is turnedon while the distribution nozzle dispenses the cleaning fluid onto the surface and that is turned off when the cleaning fluid is not being dispensed by the distribution nozzle”.
Examiner agrees new amendment overcomes Johnson in view of Dilger; see new rejection below.
Applicant argues, “Neither Johnson nor Dilger disclose the light, which illuminates the spray pattern, turns on when the vacuum source generates the suction airflow and turns off when the vacuum source does not generate suction airflow.”
This argument is moot.  There is no support for this claim limitation in the specification.
Applicant argues, “There is no motivation to apply color changing (Johnson) to a forward facing light, because the indicator serves the same function that would be served by a color changing forward facing light”.
Examiner disagrees, see new rejection of claim 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the color changing lights taught by Johnson et al. on the pedal, indicating an operational state, with the LEDs on the front of the cleaner taught by Johnson et al. in view of Damasche et al., to provide a user with an easier view of the indicator.  By projecting the change of color to illuminate the spray pattern, a user can more easily see the status of the cleaner compared to looking at a small pedal on the rear of the floor cleaner.  Further, redundancy between the lights on the pedal and the lights on the front of the floor cleaner ensure that the user is notified of the cleaning status, regardless if some LEDs stop working. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a circuit board having a surface and an edge, the edge uprightly positioned in the base adjacent a front side, wherein the surface extends in a direction from the front side to the back side” (Claim 9), and “a light emitting diode positioned on the circuit board” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 20-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites, “the light turns on when the vacuum source generates the suction airflow and the light turns off when the vacuum source does not generate the suction airflow” there is not support for this limitation in the specification.  Claims 15-17 rejected as being dependent on claim 14.
Claim 20 recites, “wherein the light displays the second color in response to actuation of the actuator by the user” is not supported in the specification. [0074] discloses a second color may be displayed when there is flow of cleaning fluid through the nozzle but does not disclose that the second color displays in response to actuation of the actuator, i.e. could be in response to the fluid flow sensor, etc.
Claim 21 recites, “wherein the light displays the second color in response to operation of the pump” is not supported in the specification. [0074] discloses a second color may be displayed when there is flow of cleaning fluid through the nozzle but does not disclose that the second color displays in response to actuation of the actuator, i.e. could be in response to the fluid flow sensor, etc.
Claim 22 recites “wherein the light displays the second color in response to the flow sensor sensing fluid flow in the supply conduit” is not supported in the specification.  [0074] discloses a second color may be displayed when there is flow of cleaning fluid through the nozzle but does not disclose that the second color displays in response to the flow sensor, i.e. could be in response to the pump, actuator, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (20180168419) in view of Damaschke et al. (US 20190045997).
Regarding claim 1, Johnson et al. teach a floor cleaner (10) comprising (Fig. 2): 
a supply tank (34) configured to store a cleaning fluid (Fig. 2);
a vacuum source (recovery system, 14) (Fig. 1);
and a base (62) movable over a surface to be cleaned, the base including, a front side, a back side opposite the front side, a suction inlet (16) adjacent the front side of the base and in fluid communication with the vacuum source, a distribution nozzle (194) in fluid communication with the supply tank (34), the distribution nozzle adjacent the front side and configured to dispense the cleaning fluid onto the surface, wherein the distribution nozzle sprays the cleaning fluid in a spray pattern beyond the front side of the base in a direction from the back side toward the front side, and a light (262) (Figs. 2, 12, and 14; see annotated Fig. 2; [0078]; [0100]);
wherein the base further includes, a brush roll chamber (104), a brushroll (78) in the brushroll chamber, the brushroll rotatable about a brushroll axis, and a brushroll cover (102) releaseable attached to the base, the brushroll cover removable to access the brushroll chamber and the brushroll, and wherein the distribution nozzle is coupled to the brushroll cover and removable with the brushroll cover from the base ([0076]; [0078]; Figs. 3 and 6).
Johnson et al. do not teach the light directed toward the front side configured to illuminate the spray pattern, wherein the light is turned on while the distribution nozzle dispenses the cleaning fluid onto the surface, and wherein the light is turned off when the cleaning fluid is not being dispensed by the distribution nozzle.
	Damaschke et al. teach a floor cleaner (10) comprising: a supply tank (40) configured to store a cleaning fluid (Fig. 1A);
and a base (20) movable over a surface to be cleaned, the base including, a front side, a back side opposite the front side, a distribution nozzle (30) in fluid communication with the supply tank (40), the distribution nozzle adjacent the front side and configured to dispense the cleaning fluid onto the surface, wherein the distribution nozzle (30) sprays the cleaning fluid in a spray pattern beyond the front side of the base (20) in a direction from the back side toward the front side, and a light (31) directed toward the front side configured to illuminate the spray pattern (Fig. 1A; see annotated Fig. 1A; [0022]),
wherein the light (31) is turned on while the distribution nozzle (30) dispenses the cleaning fluid onto the surface, and wherein the light is turned off when the cleaning fluid is not being dispensed by the distribution nozzle (Fig. 1A; [0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the light taught by Damasche et al. on the floor cleaner taught by Johnson et al. because Damasche et al. teaches providing a light to illuminate the spray pattern allows the user to better see where the spray occurs ([0026]).  Further, it would have been obvious to one of ordinary skill in the art to combine the functionality of the light turning on/off during spraying/not spraying taught by Damasche et al. with Johnson et al., because Damasche et al. teaches the light turning off when the floor cleaner is not spraying, conserves battery power during post-spray cleaning ([0026]).
Regarding claim 2, Johnson et al. in view of Damasche et al. teach wherein the light includes a light emitting diode (Damasche et al., [0027]).
Regarding claim 3, Johnson et al. in view of Damasche et al. teach an actuator (256), the actuator operable to control a flow of the cleaning fluid through the distribution nozzle (194), wherein the light illuminates the spray pattern in response to actuation of the actuator by a user (Johnson et al., [0090]; [0092]; Fig. 14; Damasche et al., [0025]-[0026]).
Regarding claim 4, Johnson et al. in view of Damasche et al. teach a pump (40) in fluid communication with the supply tank (34) and the distribution nozzle (194), wherein the light illuminates the spray pattern in response to operation of the pump (Johnson et al. Fig. 22; [0094]; [0092]; Damasche et al., [0025]-[0026]).
Regarding claim 5, Johnson et al. in view of Damasche et al. teach a supply conduit (230, 246) that provides fluid communication between the supply tank (34) and the distribution nozzle (194), and a flow sensor (42, 44, 46) operable to sense a flow of the cleaning fluid in the supply conduit, wherein the light illuminates the spray pattern in response to the flow sensor sensing fluid flow in the supply conduit (Johnson et al., Figs. 1 and 22; [0043]).  Because Damasche et al. teaches the light illuminating the spray pattern in response to the liquid flow being actuated, the functionality of the light would remain the same when combined with Johnson et al.
Regarding claim 8, Johnson et al. in view of Damasche et al. teach wherein the light (Damasche et al.) is positioned in the base adjacent the brushroll chamber (Johnson et al.) (Damasche et al., Fig. 1A; Johnson, Fig. 3; see rejection of claim 1).
Regarding claim 9, Johnson et al. in view of Damasche et al. teach further comprising a circuit board having a surface and an edge, the edge uprightly positioned in the base adjacent the front side, wherein the surface extends in a direction from the front side to the back side (Johnson et al., Figs. 14 and 21);
wherein the light includes a light emitting diode positioned on the circuit board.  
Johnson et al. inherently teach a circuit board in Figure 21 to power the indicators.  Further, one of ordinary skill in the art would know to position the circuit board lying horizontally, to mirror the surface of 256, as shown in Fig. 14.  By positioning the circuit board to mirror 256 (so the lights are positioned as depicted), the surface of the board extends from a front side to a back side and therefore also has an edge (peripheral side).
Regarding claim 10, Johnson et al. in view of Damasche et al. teach a handle (60, 68) pivotally coupled to the base (62), the handle pivotable between an upright storage position and an inclined operating position (Johnson, Fig. 2).
Regarding claim 11, Johnson et al. in view of Damasche et al. teach wherein the supply tank (34) is coupled to the handle (60, 68) for pivotal movement with the handle relative to the base (62) (Johnson et al., Fig. 2).
Regarding claim 12, Johnson et al. in view of Damasche et al. teach wherein the light changes color depending on an operational state of the floor cleaner (Johnson et al., [0100]).  
Johnson et al. teaches the color changing lights on the pedal, however, Damasche et al. is used to modify claim 1 to teach projecting the light for the spray pattern in front of the cleaner ([0022]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the color changing effect taught by Johnson et al. on the pedal, indicating an operational state, with the LEDs on the front of the cleaner taught by Johnson et al. in view of Damasche et al., to provide a user with an easier view of the indicator.  By projecting the change of color to illuminate the spray pattern, a user can more easily see the status of the cleaner compared to looking at a small pedal on the rear of the floor cleaner.  Further, redundancy between the lights on the pedal and the lights on the front of the floor cleaner ensure that the user is notified of the cleaning status, regardless if some LEDs stop working. 
Regarding claim 13, Johnson et al. in view of Damasche et al. teach wherein the light displays a first color when there is no flow of the cleaning fluid, and wherein the light displays a second color when there is flow of the cleaning fluid (Johnson et al., [0100]).
Regarding claim 18, Johnson et al. teach a floor cleaner (10) comprising: a supply tank (34) configured to store a cleaning fluid (Fig. 2);
a vacuum source (recovery system, 14) configured to generate a suction airflow (Fig. 1; [0038]);
and a base (62) movable over a surface to be cleaned, the base including, a front side, a back side opposite the front side, a brushroll chamber (104), a brushroll (78) in the brushroll chamber, the brushroll rotatable about a brushroll axis, a suction inlet (16) adjacent the front side of the base and in fluid communication with the vacuum source, a distribution nozzle (194) in fluid communication with the supply tank (34), the distribution nozzle (194) adjacent the front side and configured to dispense the cleaning fluid onto the surface, wherein the distribution nozzle sprays the cleaning fluid in a spray pattern beyond the front side of the base in a direction from the back side toward the front side, the light displays a first color when the vacuum source is generating the suction airflow and the distribution nozzle is not dispensing the cleaning fluid, the light displays a second color, different than the first color, when the vacuum source is generating the suction airflow and the distribution nozzle is dispensing the cleaning fluid (Johnson et al., annotated Fig. 2; Figs. 2, 12, and 14; [0078]; [0100]).
Johnson et al. do not teach a light directed toward the front side to illuminate the spray pattern.
Damasche et al. teach Damaschke et al. teach a floor cleaner (10) comprising: a supply tank (40) configured to store a cleaning fluid (Fig. 1A);
and a base (20) movable over a surface to be cleaned, the base including, a front side, a back side opposite the front side, a distribution nozzle (30) in fluid communication with the supply tank (40), the distribution nozzle adjacent the front side and configured to dispense the cleaning fluid onto the surface, wherein the distribution nozzle (30) sprays the cleaning fluid in a spray pattern beyond the front side of the base (20) in a direction from the back side toward the front side, and a light (31) directed toward the front side configured to illuminate the spray pattern (Fig. 1A; see annotated Fig. 1A; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the light taught by Damasche et al. on the floor cleaner taught by Johnson et al. because Damasche et al. teaches providing a light to illuminate the spray pattern allows the user to better see where the spray occurs ([0026]).  Further, it would have been obvious to one of ordinary skill in the art to combine the functionality of the light turning on/off during spraying/not spraying taught by Damasche et al. with Johnson et al., because Damasche et al. teaches the light turning off when the floor cleaner is not spraying, conserves battery power during post-spray cleaning ([0026]).  Further, redundancy between the lights on the pedal and the lights on the front of the floor cleaner ensure that the user is notified of the cleaning status, regardless if some LEDs stop working. 
Regarding claim 19, Johnson et al. in view of Damasche et al. teach an actuator (256), the actuator operable to control a flow of the cleaning fluid through the distribution nozzle (194), the distribution nozzle dispenses the cleaning fluid in response to actuation of the actuator by a user (Johnson et al., [0088]; Fig. 14).
Regarding claim 20, Johnson et al. in view of Damasche et al. teach wherein the light displays the second color in response to actuation of the actuator by the user (Johnson et al. [0090]; [0092]; [0100]).  Because actuation by the user is required for fluid flow, the second color is capable of illuminating in the same manner as instantly claimed (see rejection of claim 18 for light combination; see new matter rejection).
Regarding claim 21, Johnson et al. in view of Damasche et al. teach a pump (40) in fluid communication with the supply tank (34) and the distribution nozzle (194), wherein the light displays the second color in response to operation of the pump (Johnson et al. Fig. 22; [0094]; [0092]; Damasche et al., [0025]-[0026]). Because actuation of the pump is required for fluid flow, the second color is capable of illuminating in the same manner as instantly claimed (see rejection of claim 18 for light combination; see new matter rejection).
Regarding claim 22, Johnson et al. in view of Damasche et al. teach a supply conduit (230, 246) that provides fluid communication between the supply tank (34) and the distribution nozzle (194), and a flow sensor (42, 44, 46) operable to sense a flow of the cleaning fluid in the supply conduit, wherein the light displays the second color in response to the flow sensor (42, 44, 46) sensing fluid flow in the supply conduit (Johnson et al., Figs. 1 and 22; [0043]).  Johnson et al. teaches the second color is capable of illuminating when spray occurs or doesn’t occur ([0100]), therefore would display the second color in response to the flow sensor, in the same manner as instantly claimed (see new matter rejection).



    PNG
    media_image1.png
    432
    602
    media_image1.png
    Greyscale

Johnson et al., annotated Fig. 2

    PNG
    media_image2.png
    296
    417
    media_image2.png
    Greyscale

Damasche et al., annotated Fig. 1A
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723